 1   Matthew Singer
     Peter A. Scully
 2
     SCHWABE, WILLIAMSON & WYATT, P.C.
 3   420 L Street, Suite 400
     Anchorage, AK 99501
 4   Telephone: (907) 339-7125
 5   Facsimile: (503) 796-2900

 6      Attorneys for the City of Fairbanks
 7
     Joseph W. Evans
 8   LAW OFFICES OF JOSEPH W. EVANS
     P.O. Box 519
 9   Bremerton, WA 98310-0241
10   Telephone: (360) 782-2418
     Facsimile: (360) 782-2419
11
        Attorney for Officer Defendants
12

13                        IN THE UNITED STATES DISTRICT COURT
14                                 DISTRICT OF ALASKA
15
     MARVIN ROBERTS, GEORGE FRESE,     )
16   KEVIN PEASE, and EUGENE VENT,     )
                                       )
17
                          Plaintiffs,  )
18                                     )
     v.                                )
19                                     )
20   CITY OF FAIRBANKS, JAMES GEIER,   )
     CLIFFORD AARON RING, CHRIS NOLAN, )
21   DAVE KENDRICK, DOE OFFICERS 1-10, )
     and DOE SUPERVISORS 1-10,         ) Case No. 4:17-cv-00034-HRH
22
                                       ) Case No. 4:17-cv-00035-HRH
23                        Defendants.  )
                                       ) Consolidated Cases
24

25      DEFENDANTS’ JOINT ANSWER, AFFIRMATIVE DEFENSES, AND
                     COUNTERCLAIM RESPONDING TO
26    PLAINTIFFS’ SECOND AMENDED AND CONSOLIDATED COMPLAINT

                                                        SCHWABE, WILLIAMSON & WYATT, P.C.
                                                               420 L Street, Suite 400
     PDX\MSI\30053943.2                                        Anchorage, AK 99501
                                                             Telephone: (907) 339-7125

         Case 4:17-cv-00034-SLG Document 103 Filed 04/23/21 Page 1 of 37
 1          Defendant City of Fairbanks (the “City”), by and through its attorneys, Schwabe,
 2
     Williamson & Wyatt, P.C.; and James Geier (“Geier”), Clifford Aaron Ring (“Ring”),
 3
     Chris Nolan (“Nolan”), and Dave Kendrick (“Kendrick”), by and through their attorney
 4

 5   Joseph W. Evans, (all defendants collectively “Defendants”) hereby answer Plaintiffs’

 6   Second Amended and Consolidated Complaint as follows:
 7
                                         INTRODUCTION
 8
            1.      Defendants admit that John Hartman was murdered in Fairbanks on
 9

10   October 11, 1997. All other allegations in this paragraph are denied.

11          2.      Defendants admit that Plaintiffs have been referred to collectively as the
12
     Fairbanks Four. All other allegations in this paragraph are denied.
13
            3.      Defendants are without information sufficient to admit or deny the
14

15   allegations in paragraph 3 and therefore deny the same.

16          4.      Defendants are without information sufficient to admit or deny the
17
     allegations in paragraph 4 and therefore deny the same.
18
            5.      Defendants are without information sufficient to admit or deny the
19

20   allegations in paragraph 5 and therefore deny the same.

21          6.      Defendants are without information sufficient to admit or deny the
22
     allegations in paragraph 6 and therefore deny the same.
23

24

25

26
     DEFENDANTS’ JOINT ANSWER, AFFIRMATIVE DEFENSES,             SCHWABE, WILLIAMSON & WYATT, P.C.
     AND COUNTERCLAIM RESPONDING TO SECOND                              420 L Street, Suite 400
                                                                        Anchorage, AK 99501
     AMENDED AND CONSOLIDATED COMPLAINT                               Telephone: (907) 339-7125
     ROBERTS, ET AL. V. CITY OF FAIRBANKS, ET AL.
     CASE NO. 4:17-CV-00034-HRH – PAGE 2 OF 37

         Case 4:17-cv-00034-SLG Document 103 Filed 04/23/21 Page 2 of 37
 1          7.      Admit 1 that Fairbanks police officers identified plaintiffs as suspects in
 2
     John Hartman’s murder. Admit that Vent and Frese confessed to murdering John
 3
     Hartman. Admit that each plaintiff was convicted by a jury of John Hartman’s murder
 4

 5   and spent approximately 18 years in custody. Admit that on December 17, 2015,

 6   plaintiffs’ convictions were vacated and their indictments were dismissed pursuant to
 7
     negotiated settlement agreements. All other allegations in this paragraph are denied.
 8
                                 JURISDICTION AND VENUE
 9

10          8.      Admit that plaintiffs have brought this action pursuant to 42 U.S.C. § 1983.

11   All other allegations and implications in this paragraph are denied.
12
            9.      Admit.
13
            10.     Admit.
14

15          11.     Admit.

16                                        JURY DEMAND
17
            12.     This paragraph does not set forth any allegations of fact for which an answer
18
     is required.
19

20                                            PARTIES

21          13.     Admit.
22
            14.     Admit.
23

24

25   1
            Unless response identifies otherwise, responses are made on behalf of all Defendants.
26
     DEFENDANTS’ JOINT ANSWER, AFFIRMATIVE DEFENSES,              SCHWABE, WILLIAMSON & WYATT, P.C.
     AND COUNTERCLAIM RESPONDING TO SECOND                               420 L Street, Suite 400
                                                                         Anchorage, AK 99501
     AMENDED AND CONSOLIDATED COMPLAINT                                Telephone: (907) 339-7125
     ROBERTS, ET AL. V. CITY OF FAIRBANKS, ET AL.
     CASE NO. 4:17-CV-00034-HRH – PAGE 3 OF 37

         Case 4:17-cv-00034-SLG Document 103 Filed 04/23/21 Page 3 of 37
 1          15.     Admit.
 2
            16.     Admit.
 3
            17.     Admit that the City is a Home Rule, First Class City and Municipal
 4

 5   Corporation organized under the laws of the State of Alaska. Admit that the City

 6   employed Geier from March 1, 1993 to March 1, 2018; Ring from April 1, 1981 to May
 7
     2004; Nolan beginning in January 2000, but that he only worked on the Hartman case
 8
     starting in 2011; and Kendrick from 1975 to April 2005. Admit that the City is responsible
 9

10   for the policies, practices, and customs of the Fairbanks Police Department (“FPD”). All

11   other allegations in this paragraph are denied.
12
            18.     Admit that Geier held the positions of Officer, Investigator, and Lieutenant
13
     during his employment with FPD from March 1, 1993 to March 1, 2018. Deny that Geier
14

15   is currently employed as an FPD Lieutenant. Admit that Plaintiffs are suing Geier in his

16   individual capacity. The remaining allegations in Paragraph 18 are not stated with
17
     sufficient particularity to permit Defendants to respond, and Defendants therefore deny
18
     the same.
19

20          19.     Admit that Ring was an FPD Detective from 1996 to 2004. Admit that

21   Plaintiffs are suing Detective Ring in his individual capacity. The remaining allegations
22
     in Paragraph 19 are not stated with sufficient particularity to permit Defendants to
23
     respond, and Defendants therefore deny the same.
24

25

26
     DEFENDANTS’ JOINT ANSWER, AFFIRMATIVE DEFENSES,              SCHWABE, WILLIAMSON & WYATT, P.C.
     AND COUNTERCLAIM RESPONDING TO SECOND                               420 L Street, Suite 400
                                                                         Anchorage, AK 99501
     AMENDED AND CONSOLIDATED COMPLAINT                                Telephone: (907) 339-7125
     ROBERTS, ET AL. V. CITY OF FAIRBANKS, ET AL.
     CASE NO. 4:17-CV-00034-HRH – PAGE 4 OF 37

         Case 4:17-cv-00034-SLG Document 103 Filed 04/23/21 Page 4 of 37
 1          20.     Admit that Nolan was an FPD Detective from June 2004 until May 2015.
 2
     Admit that Plaintiffs are suing Detective Nolan in his individual capacity. The remaining
 3
     allegations in Paragraph 20 are not stated with sufficient particularity to permit Defendants
 4

 5   to respond, and Defendants therefore deny the same.

 6          21.     Admit that Kendrick was an FPD Sergeant from 1995 to 1998. Admit that
 7
     Kendrick was Detective Ring and Geier’s supervisor during 1997, but deny he approved
 8
     each investigative step taken or police report prepared by Ring and Geier. Admit that
 9

10   Plaintiffs are suing Sergeant Kendrick in his individual capacity.           The remaining

11   allegations in Paragraph 21 are not stated with sufficient particularity to permit Defendants
12
     to respond, and Defendants therefore deny the same.
13
            22.     Defendants are without information sufficient to form a belief as to the
14

15   truth or falsity of the allegations in Paragraph 22 and therefore deny the same.

16                                             FACTS
17
            23.     Defendants are without information sufficient to form a belief as to the truth
18
     or falsity of the allegations in Paragraph 23 and therefore deny the same.
19

20          24.     Defendants deny the allegations in Paragraph 24.

21          25.     Defendants are without information sufficient to form a belief as to the truth
22
     or falsity of the allegations in Paragraph 25 and therefore deny the same.
23
            26.     Defendants deny the allegations in Paragraph 26.
24

25

26
     DEFENDANTS’ JOINT ANSWER, AFFIRMATIVE DEFENSES,               SCHWABE, WILLIAMSON & WYATT, P.C.
     AND COUNTERCLAIM RESPONDING TO SECOND                                420 L Street, Suite 400
                                                                          Anchorage, AK 99501
     AMENDED AND CONSOLIDATED COMPLAINT                                 Telephone: (907) 339-7125
     ROBERTS, ET AL. V. CITY OF FAIRBANKS, ET AL.
     CASE NO. 4:17-CV-00034-HRH – PAGE 5 OF 37

         Case 4:17-cv-00034-SLG Document 103 Filed 04/23/21 Page 5 of 37
 1          27.     Admit that Wallace asserted his Fifth Amendment rights when questioned
 2
     under oath about the killing of John Hartman. Admit the State of Alaska granted Wallace
 3
     transactional immunity prior to his testimony at Plaintiffs’ post-conviction hearing. Admit
 4

 5   that Wallace denied killing Hartman during his testimony at the post-conviction hearing.

 6   All other allegations in this paragraph are denied.
 7
            28.     Defendants are without information sufficient to form a belief as to the truth
 8
     or falsity of the allegations in Paragraph 28 and therefore deny the same.
 9

10          29.     Admit that Wallace confessed to and was convicted of murder, arson, and

11   third degree assault after October 11, 1997. Deny that Wallace murdered John Hartman,
12
     or that the crimes for which Wallace was convicted were “in addition to” the murder of
13
     John Hartman. Defendants are without information sufficient to admit or deny the
14

15   remaining allegations in Paragraph 29 and therefore deny the same.

16          30.     Admit that Holmes and Brown were convicted of committing murders after
17
     October 11, 1997. All other allegations in this paragraph are denied.
18
            31.     Admit that on October 13, 1997, Daniel Huntington told Geier that two days
19

20   prior an elderly Alaska Native man claimed that four African American men tried to

21   assault him. All other allegations in this paragraph are denied.
22
            32.     Admit that Geier was not the investigator assigned to investigate the
23
     statement by Daniel Huntington. Admit Geier did not author a report provided to Alaska
24

25

26
     DEFENDANTS’ JOINT ANSWER, AFFIRMATIVE DEFENSES,               SCHWABE, WILLIAMSON & WYATT, P.C.
     AND COUNTERCLAIM RESPONDING TO SECOND                                420 L Street, Suite 400
                                                                          Anchorage, AK 99501
     AMENDED AND CONSOLIDATED COMPLAINT                                 Telephone: (907) 339-7125
     ROBERTS, ET AL. V. CITY OF FAIRBANKS, ET AL.
     CASE NO. 4:17-CV-00034-HRH – PAGE 6 OF 37

         Case 4:17-cv-00034-SLG Document 103 Filed 04/23/21 Page 6 of 37
 1   State Troopers when they began investigating. All other allegations in this paragraph are
 2
     denied.
 3
            33.     Admit Rubin Sam told investigator that Robert John told him a group of
 4

 5   African American men had jumped out of a small red car and tried to assault him. All

 6   other allegations in this paragraph are denied.
 7
            34.     Defendants deny the allegations in Paragraph 34.
 8
            35.     Admit Ronald Stickman reported to investigator that he saw three African
 9

10   American teenagers running away from an Indian man lying on the sidewalk. All other

11   allegations in this paragraph are denied.
12
            36.     Defendants deny the allegations in Paragraph 36.
13
            37.     Admit Elijah “Don” Moses reported he was the victim of an attempted
14

15   mugging the night of the Hartman murder. All other allegations in Paragraph 37 are

16   denied.
17
            38.     Defendants deny the allegations in Paragraph 38.
18
            39.     Defendants deny the allegations in Paragraph 39.
19

20          40.     Admit Ring and Geier were investigators. Admit Kendrick was present

21   during Frese interview. All other allegations in Paragraph 40 are denied.
22
            41.     Admit Vent was arrested for assault and that a gun was not found in his
23
     possession. All other allegations in Paragraph 41 are denied.
24

25

26
     DEFENDANTS’ JOINT ANSWER, AFFIRMATIVE DEFENSES,            SCHWABE, WILLIAMSON & WYATT, P.C.
     AND COUNTERCLAIM RESPONDING TO SECOND                             420 L Street, Suite 400
                                                                       Anchorage, AK 99501
     AMENDED AND CONSOLIDATED COMPLAINT                              Telephone: (907) 339-7125
     ROBERTS, ET AL. V. CITY OF FAIRBANKS, ET AL.
     CASE NO. 4:17-CV-00034-HRH – PAGE 7 OF 37

         Case 4:17-cv-00034-SLG Document 103 Filed 04/23/21 Page 7 of 37
 1          42.     Defendants are without information sufficient to admit or deny the
 2
     allegations in Paragraph 42 and therefore deny the same.
 3
            43.     Admit that Vent was arrested near the location where Hartman’s body was
 4

 5   found. All other allegations in this paragraph are denied.

 6          44.     Ring admits that he initially interviewed Vent as a result of an altercation at
 7
     or around the Alaska Motor Inn. The remaining defendants are without information
 8
     sufficient to admit or deny the allegations in the first sentence of paragraph 44 and
 9

10   therefore deny the same. Ring denies all other allegations in this paragraph.

11          45.     Admit Ring conducted interviews of Vent. All other allegations in this
12
     paragraph are denied.
13
            46.     Defendants deny the allegations in Paragraph 46.
14

15          47.     Ring admits Vent called his mother. Defendants are without information

16   sufficient to admit or deny Vent’s prior experience with police interrogation or Vent’s
17
     mental comprehension of the interview and therefore deny the same. All other allegations
18
     in this paragraph are denied.
19

20          48.     Ring admits inquiring if it were possible that any witnesses saw Vent at the

21   scene. Ring denies all other allegations in the paragraph. The remaining defendants are
22
     without information sufficient to admit or deny the allegations in Paragraph 48, and
23
     therefore deny the same.
24

25

26
     DEFENDANTS’ JOINT ANSWER, AFFIRMATIVE DEFENSES,               SCHWABE, WILLIAMSON & WYATT, P.C.
     AND COUNTERCLAIM RESPONDING TO SECOND                                420 L Street, Suite 400
                                                                          Anchorage, AK 99501
     AMENDED AND CONSOLIDATED COMPLAINT                                 Telephone: (907) 339-7125
     ROBERTS, ET AL. V. CITY OF FAIRBANKS, ET AL.
     CASE NO. 4:17-CV-00034-HRH – PAGE 8 OF 37

         Case 4:17-cv-00034-SLG Document 103 Filed 04/23/21 Page 8 of 37
 1          49.     Admit that Vent confessed to murdering John Hartman.              All other
 2
     allegations in this paragraph are denied.
 3
            50.     Ring admits that Vent placed the “X” where the assault occurred on a
 4

 5   diagram drawn by Ring. Ring denies all other allegations contained in the paragraph. The

 6   remaining defendants are without information sufficient to admit or deny the allegations
 7
     in Paragraph 50 and therefore deny the same.
 8
            51.     Ring denies the allegations contained in Paragraph 51. The remaining
 9

10   defendants are without information sufficient to admit or deny the allegations in Paragraph

11   51 and therefore deny the same.
12
            52.     Ring and Kendrick deny the allegations contained in Paragraph 52. The
13
     remaining defendants are without information sufficient to admit or deny the allegations
14

15   in Paragraph 52 and therefore deny the same.

16          53.     Kendrick and Ring admit Frese was interviewed while in the hospital with
17
     an injured foot. Kendrick and Ring deny all other allegations in this paragraph. The
18
     remaining defendants are without information sufficient to admit or deny the allegations
19

20   in Paragraph 53 and therefore deny the same.

21          54.     Admit that Frese made inculpatory statements about his involvement in the
22
     Hartman murder. All other allegations in this paragraph are denied.
23

24

25

26
     DEFENDANTS’ JOINT ANSWER, AFFIRMATIVE DEFENSES,             SCHWABE, WILLIAMSON & WYATT, P.C.
     AND COUNTERCLAIM RESPONDING TO SECOND                              420 L Street, Suite 400
                                                                        Anchorage, AK 99501
     AMENDED AND CONSOLIDATED COMPLAINT                               Telephone: (907) 339-7125
     ROBERTS, ET AL. V. CITY OF FAIRBANKS, ET AL.
     CASE NO. 4:17-CV-00034-HRH – PAGE 9 OF 37

         Case 4:17-cv-00034-SLG Document 103 Filed 04/23/21 Page 9 of 37
 1          55.     Ring denies the allegations contained in Paragraph 55. The remaining
 2
     defendants are without information sufficient to admit or deny the allegations in Paragraph
 3
     55 and therefore deny the same.
 4

 5          56.     Defendants deny all allegations contained in Paragraph 56.

 6          57.     Admit that the trial court admitted some of Frese’s inculpatory statements
 7
     and suppressed others. All other allegations in this paragraph are denied.
 8
            58.     Defendants are without information sufficient to admit or deny the
 9

10   allegations in Paragraph 58 and therefore deny the same.

11          59.     Admit that Olson reported and testified about witnessing an assault on
12
     Franklin Dayton outside of Eagles Hall. All other allegations in this paragraph are denied.
13
            60.     Ring admits that a note was left for Olson. Ring denies the remainder of
14

15   the allegations contained in Paragraph 60.        The remaining defendants are without

16   information sufficient to admit or deny the allegations in paragraph 60 and therefore deny
17
     the same.
18
            61.     Defendants deny the allegations contained in Paragraph 61.
19

20          62.     Kendrick denies the allegations contained in Paragraph 62. The remaining

21   defendants are without information sufficient to admit or deny the allegations contained
22
     in Paragraph 62 and therefore deny the same.
23
            63.     The requirements of Alaska law are a legal conclusion for which no
24

25   response is required. Defendants deny the allegations contained in Paragraph 63.

26
     DEFENDANTS’ JOINT ANSWER, AFFIRMATIVE DEFENSES,             SCHWABE, WILLIAMSON & WYATT, P.C.
     AND COUNTERCLAIM RESPONDING TO SECOND                              420 L Street, Suite 400
                                                                        Anchorage, AK 99501
     AMENDED AND CONSOLIDATED COMPLAINT                               Telephone: (907) 339-7125
     ROBERTS, ET AL. V. CITY OF FAIRBANKS, ET AL.
     CASE NO. 4:17-CV-00034-HRH – PAGE 10 OF 37

        Case 4:17-cv-00034-SLG Document 103 Filed 04/23/21 Page 10 of 37
 1          64.     Kendrick, Ring, and Geier deny the allegations contained in Paragraph 64.
 2
     Nolan and the City are without information sufficient to admit or deny the allegations
 3
     contained in Paragraph 64 and therefore deny the same.
 4

 5          65.     Defendants deny the allegations contained in Paragraph 65.

 6          66.     Admit recording the interview of Olson. Deny the remaining allegations
 7
     contained in Paragraph 66.
 8
            67.     Admit that Olson reported having seen Plaintiffs together in Robert’s blue
 9

10   car when they offered him marijuana outside Eagles Hall and when they assaulted Dayton.

11   All other allegations in this paragraph are denied.
12
            68.     Ring admits to recording Olson’s statements and providing them to the
13
     prosecution.   Ring denies all other allegations in this paragraph.       The remaining
14

15   defendants are without information sufficient to admit or deny the allegations contained

16   in Paragraph 68 and therefore deny the same.
17
            69.     Admit that Frese and Vent gave confessions that the State of Alaska used
18
     as evidence to secure their indictments for Hartman’s murder and Dayton’s assault. All
19

20   other allegations in this paragraph are denied by Defendants.

21          70.     Geier and Ring deny the allegations in Paragraph 70. The remaining
22
     defendants are without information sufficient to admit or deny the allegations contained
23
     in Paragraph 70 and therefore deny the same.
24

25          71.     Defendants deny the allegations in Paragraph 71.

26
     DEFENDANTS’ JOINT ANSWER, AFFIRMATIVE DEFENSES,            SCHWABE, WILLIAMSON & WYATT, P.C.
     AND COUNTERCLAIM RESPONDING TO SECOND                             420 L Street, Suite 400
                                                                       Anchorage, AK 99501
     AMENDED AND CONSOLIDATED COMPLAINT                              Telephone: (907) 339-7125
     ROBERTS, ET AL. V. CITY OF FAIRBANKS, ET AL.
     CASE NO. 4:17-CV-00034-HRH – PAGE 11 OF 37

        Case 4:17-cv-00034-SLG Document 103 Filed 04/23/21 Page 11 of 37
 1          72.     Admit Olson committed suicide. Olson’s purported affidavit is a written
 2
     document and its contents would speaks for itself. Defendants lack information sufficient
 3
     to admit or deny the remainder of the allegations contained in Paragraph 72 and therefore
 4

 5   deny the same.

 6          73.     Defendants deny the allegations in Paragraph 73.
 7
            74.     Defendants deny the allegations in Paragraph 74.
 8
            75.     Defendants deny the allegations in Paragraph 75.
 9

10          76.     Admit that Mr. Hartman’s murder generated public interest and that the

11   City and FPD prioritized solving the murder. All other allegations in this paragraph are
12
     denied.
13
            77.     Defendants lack information sufficient to admit or deny the allegations in
14

15   Paragraph 77 and therefore deny the same.

16          78.     Defendants deny the allegations in Paragraph 78.
17
            79.     Defendants deny the allegations in Paragraph 79.
18
            80.     Defendants deny the allegations in Paragraph 80.
19

20          81.     Defendants deny the allegations in Paragraph 81.

21          82.     Admit that Mr. Dayton at one point described one of his assailants as
22
     wearing white shoes. All other allegations in this paragraph are denied.
23
            83.     Admit that forensic evidence was collected from the crime scene and
24

25   analyzed. All other allegations in this paragraph are denied.

26
     DEFENDANTS’ JOINT ANSWER, AFFIRMATIVE DEFENSES,             SCHWABE, WILLIAMSON & WYATT, P.C.
     AND COUNTERCLAIM RESPONDING TO SECOND                              420 L Street, Suite 400
                                                                        Anchorage, AK 99501
     AMENDED AND CONSOLIDATED COMPLAINT                               Telephone: (907) 339-7125
     ROBERTS, ET AL. V. CITY OF FAIRBANKS, ET AL.
     CASE NO. 4:17-CV-00034-HRH – PAGE 12 OF 37

        Case 4:17-cv-00034-SLG Document 103 Filed 04/23/21 Page 12 of 37
 1          84.     Admit that Deputy State Medical Examiner Franc Fallico testified at each
 2
     Plaintiff’s trial. Mr. Fallico’s testimony is a matter of public record and its content speaks
 3
     for itself. Deny that Mr. Fallico was an employee or agent of the City of that the City had
 4

 5   any role in selecting witnesses for trial. All other allegations in this paragraph are denied.

 6          85.     Defendants deny the allegations in Paragraph 85.
 7
            86.     Admit that Lesley Hammer testified as a part of Plaintiffs’ post-conviction
 8
     proceeding. Mr. Hammer’s testimony is a matter of public record and its content speaks
 9

10   for itself. All other allegations in this paragraph are denied.

11          87.     Defendants deny the allegations in Paragraph 87.
12
            88.     Defendants deny the allegations in Paragraph 88.
13
            89.     Admit that Kendrick assembled the shoe-print overlay. Defendants deny
14

15   the remaining allegations in the paragraph.

16          90.     Defendants deny the allegations in Paragraph 90.
17
            91.     Defendants deny the allegations in Paragraph 91.
18
            92.     Admit that Plaintiffs were each convicted of murder, robbery and assault
19

20   following three separate jury trials. Admit that Roberts was sentenced to 33 years in

21   prison, Vent was sentenced to 40 years, with 10 suspended, Frese was sentenced to 97
22
     years, with 20 suspended, and Pease was sentenced to 70 years, with 15 suspended. Admit
23
     that Plaintiffs each served approximately 18 years in custody for the crimes for which they
24

25   were convicted. All other allegations in this paragraph are denied.

26
     DEFENDANTS’ JOINT ANSWER, AFFIRMATIVE DEFENSES,               SCHWABE, WILLIAMSON & WYATT, P.C.
     AND COUNTERCLAIM RESPONDING TO SECOND                                420 L Street, Suite 400
                                                                          Anchorage, AK 99501
     AMENDED AND CONSOLIDATED COMPLAINT                                 Telephone: (907) 339-7125
     ROBERTS, ET AL. V. CITY OF FAIRBANKS, ET AL.
     CASE NO. 4:17-CV-00034-HRH – PAGE 13 OF 37

        Case 4:17-cv-00034-SLG Document 103 Filed 04/23/21 Page 13 of 37
 1          93.      Admit that Jahna Lindemuth was the Alaska Attorney General at the time
 2
     Plaintiffs filed their Second Amended Complaint. Admit that Ms. Lindemuth represented
 3
     Mr. Roberts in his application for post-conviction relief (“PCR”) before she became
 4

 5   Attorney General. Defendants are without information sufficient to admit or deny the

 6   remaining allegations in Paragraph 93 and therefore deny the same.
 7
            94.      Defendants deny all allegations, inferences and implications contained in
 8
     Paragraph 94.
 9

10          95.      Defendants deny the allegations in Paragraph 95.

11          96.      Admit that Mr. Torquato prepared a memo purporting to memorialize
12
     statements made by William Holmes, and that the memo was subsequently forwarded to
13
     FPD. The Torquato memo speaks for itself and is the best evidence of its contents. All
14

15   other allegations in this paragraph are denied.

16          97.      Admit Nolan was informally asked to look into the Holmes 2011 confession
17
     claim. All other allegations in this paragraph are denied.
18
            98.      Admit Nolan forgot to follow-up on an email concerning the alleged
19

20   Holmes 2011 confession. Admit FPD did not contact Holmes or Torquato between 2011

21   and Plaintiffs’ fillings for PCR.      Deny remainder of the allegations contained in
22
     Paragraph 98.
23
            99.      Defendants deny that Holmes’s confession led to the Fairbanks Four’s
24

25   exonerations. The Fairbanks Four were not exonerated but instead obtained their release

26
     DEFENDANTS’ JOINT ANSWER, AFFIRMATIVE DEFENSES,              SCHWABE, WILLIAMSON & WYATT, P.C.
     AND COUNTERCLAIM RESPONDING TO SECOND                               420 L Street, Suite 400
                                                                         Anchorage, AK 99501
     AMENDED AND CONSOLIDATED COMPLAINT                                Telephone: (907) 339-7125
     ROBERTS, ET AL. V. CITY OF FAIRBANKS, ET AL.
     CASE NO. 4:17-CV-00034-HRH – PAGE 14 OF 37

        Case 4:17-cv-00034-SLG Document 103 Filed 04/23/21 Page 14 of 37
 1   through a negotiated settlement. Defendants are without information sufficient to admit
 2
     or deny the remaining allegations in Paragraph 99 and therefore deny the same.
 3
            100.    Admit that Nolan told Geier about Holmes’ alleged 2011 confession after
 4

 5   Plaintiffs filed for post-conviction relief. Admit the State reviewed and was investigating

 6   the PCR allegations. Admit that Geier originally believed the Torquato memo had been
 7
     found on the internet. Deny the reminder of the allegations contained in Paragraph 100,
 8
     including that Plaintiffs were exonerated.
 9

10          101.    Admit that Mr. McPherron testified at the PCR hearing. Mr. McPherron’s

11   testimony speaks for itself and is the best evidence of its contents. Deny that Adrienne
12
     Bachman was an employee or agent of the City. Defendants are without information
13
     sufficient to admit or deny the remaining allegations in Paragraph 101 and therefore deny
14

15   the same.

16          102.    The allegations in Paragraph 102 state a legal conclusion to which no
17
     response is required. To the extent a response is required to any part of the allegations in
18
     Paragraph 102, the allegations are denied.
19

20          103.    The City is continuing to investigate the allegations surrounding the

21   submission of a records request contained in Paragraph 103.            Until such time as
22
     information becomes known to the City to allow it to further respond, it denies the
23
     allegations contained in Paragraph 103.           The remaining defendants are without
24

25

26
     DEFENDANTS’ JOINT ANSWER, AFFIRMATIVE DEFENSES,              SCHWABE, WILLIAMSON & WYATT, P.C.
     AND COUNTERCLAIM RESPONDING TO SECOND                               420 L Street, Suite 400
                                                                         Anchorage, AK 99501
     AMENDED AND CONSOLIDATED COMPLAINT                                Telephone: (907) 339-7125
     ROBERTS, ET AL. V. CITY OF FAIRBANKS, ET AL.
     CASE NO. 4:17-CV-00034-HRH – PAGE 15 OF 37

        Case 4:17-cv-00034-SLG Document 103 Filed 04/23/21 Page 15 of 37
 1   information sufficient to admit or deny the allegations in Paragraph 103 and therefore
 2
     deny the same.
 3
            104.    Admit that FPD and an Alaska State Trooper investigator conducted a
 4

 5   recorded interview of Takory Stern. All other allegations in Paragraph 104 are denied.

 6          105.    Defendants deny all allegations, implications and inferences contained in
 7
     Paragraph 105.
 8
            106.    Admit that Plaintiffs applied to the Alaska Superior Court for post-
 9

10   conviction relief claiming there was newly discovered evidence that proved their actual

11   innocence. Defendants are without information sufficient to admit or deny the remaining
12
     allegations in Paragraph 106 and therefore deny the same.
13
            107.    The allegations in Paragraph 107 state a legal conclusion to which no
14

15   response is required. To the extent a response is required, the allegations are denied.

16          108.    Admit that the Court denied a motion filed by the State to dismiss post-
17
     conviction relief claims related to previously litigated expert witnesses and ruled that the
18
     petitions stated a prima facie case of actual innocence. All other allegations in Paragraph
19

20   108 are denied.

21          109.    Admit that the Superior Court conducted a 25-day evidentiary hearing
22
     giving Plaintiffs an opportunity to prove their actual innocence. The testimony and
23
     evidence adduced at the hearing speaks for itself and is the best evidence of its contents.
24

25   All other allegations, implications and inferences in Paragraph 109 are denied.

26
     DEFENDANTS’ JOINT ANSWER, AFFIRMATIVE DEFENSES,              SCHWABE, WILLIAMSON & WYATT, P.C.
     AND COUNTERCLAIM RESPONDING TO SECOND                               420 L Street, Suite 400
                                                                         Anchorage, AK 99501
     AMENDED AND CONSOLIDATED COMPLAINT                                Telephone: (907) 339-7125
     ROBERTS, ET AL. V. CITY OF FAIRBANKS, ET AL.
     CASE NO. 4:17-CV-00034-HRH – PAGE 16 OF 37

        Case 4:17-cv-00034-SLG Document 103 Filed 04/23/21 Page 16 of 37
 1          110.    Defendants deny the allegations in Paragraph 110.
 2
            111.    Defendants deny the allegations in Paragraph 111.
 3
            112.    Defendants deny the allegations in Paragraph 112.
 4

 5          113.    The allegations in Paragraph 113 assert legal conclusions to which no

 6   response is required. To the extent a response is required, the allegations in Paragraph
 7
     113 are denied.
 8
            114.    Defendants deny the allegations in Paragraph 114 and the City denies that
 9

10   it played any role whatsoever or provided any input to the State of Alaska with respect to

11   its handling of Plaintiffs’ post-conviction relief proceedings.
12
            115.    Defendants admits that Jason Gazewood was an attorney for Jason Wallace.
13
     All other allegations in Paragraph 115 are denied.
14

15          116.    Comments made by the presiding judge on the record at the PCR hearing

16   are a matter of public record and speak for themselves. The City denies that it was
17
     represented or participated at the PCR hearing. All other allegations in Paragraph 116 are
18
     denied.
19

20          117.    Admit that the State of Alaska and Plaintiffs engaged in negotiations to

21   settle Plaintiffs’ applications for post-conviction relief. Deny that the City participated or
22
     played any role in those negotiations until after the agreement was fully negotiated and
23
     executed by Plaintiffs and the State. All other allegations in Paragraph 117 are denied.
24

25          118.    Defendants deny the allegations in Paragraph 118.

26
     DEFENDANTS’ JOINT ANSWER, AFFIRMATIVE DEFENSES,               SCHWABE, WILLIAMSON & WYATT, P.C.
     AND COUNTERCLAIM RESPONDING TO SECOND                                420 L Street, Suite 400
                                                                          Anchorage, AK 99501
     AMENDED AND CONSOLIDATED COMPLAINT                                 Telephone: (907) 339-7125
     ROBERTS, ET AL. V. CITY OF FAIRBANKS, ET AL.
     CASE NO. 4:17-CV-00034-HRH – PAGE 17 OF 37

        Case 4:17-cv-00034-SLG Document 103 Filed 04/23/21 Page 17 of 37
 1          119.    Defendants deny the allegations in Paragraph 119.
 2
            120.    Defendants are without information sufficient to admit or deny allegations
 3
     pertaining to Plaintiffs’ subjective expectations and therefore deny the allegations in
 4

 5   Paragraph 120.

 6          121.    Defendants are without information sufficient to admit or deny the
 7
     allegations in Paragraph 121 and therefore deny the same.
 8
            122.    Admit.
 9

10          123.    Defendants deny the allegations in Paragraph 123.

11          124.    The allegations in Paragraph 124 state a legal conclusion to which no
12
     response is required. To the extent a response is required, the allegations are denied.
13
            125.    The allegations in Paragraph 125 state a legal conclusion to which no
14

15   response is required. To the extent a response is required, all allegations, implications and

16   inferences contained in Paragraph 125 are denied.
17
            126.    The allegations in Paragraph 126 state a legal conclusion to which no
18
     response is required. To the extent a response is required, all allegations, implications and
19

20   inferences contained in Paragraph 126 are denied.

21          127.    The allegations in Paragraph 127 state a legal conclusion to which no
22
     response is required. To the extent a response is required, all allegations, implications and
23
     inferences contained in Paragraph 127 are denied.
24

25

26
     DEFENDANTS’ JOINT ANSWER, AFFIRMATIVE DEFENSES,               SCHWABE, WILLIAMSON & WYATT, P.C.
     AND COUNTERCLAIM RESPONDING TO SECOND                                420 L Street, Suite 400
                                                                          Anchorage, AK 99501
     AMENDED AND CONSOLIDATED COMPLAINT                                 Telephone: (907) 339-7125
     ROBERTS, ET AL. V. CITY OF FAIRBANKS, ET AL.
     CASE NO. 4:17-CV-00034-HRH – PAGE 18 OF 37

        Case 4:17-cv-00034-SLG Document 103 Filed 04/23/21 Page 18 of 37
 1          128.    The allegations in Paragraph 128 state a legal conclusion to which no
 2
     response is required. To the extent a response is required, all allegations, implications and
 3
     inferences contained in Paragraph 128 are denied.
 4

 5          129.    The allegations in Paragraph 129 state a legal conclusion to which no

 6   response is required. To the extent a response is required, all allegations, implications and
 7
     inferences contained in Paragraph 129 are denied.
 8
            130.    The allegations in Paragraph 130 state a legal conclusion to which no
 9

10   response is required. To the extent a response is required, all allegations, implications and

11   inferences contained in Paragraph 130 are denied.
12
            131.    Defendants deny the allegations in Paragraph 131.
13
            132.    Admit.
14

15          133.    Deny that Plaintiffs were exonerated. Defendants are investigating the

16   remainder of the allegations included in Paragraph 133 and until such time as Defendants
17
     have sufficient information to respond to the allegations, Defendants deny the allegations
18
     contained in Paragraph 133.
19

20          134.    Defendants deny the allegations in Paragraph 134.

21          135.    Admit that Roberts was no longer incarcerated when he signed the release
22
     dismissal agreement. All other allegations in this paragraph are denied.
23
            136.    Defendants deny the allegations in Paragraph 136.
24

25          137.    Defendants deny the allegations in Paragraph 137.

26
     DEFENDANTS’ JOINT ANSWER, AFFIRMATIVE DEFENSES,               SCHWABE, WILLIAMSON & WYATT, P.C.
     AND COUNTERCLAIM RESPONDING TO SECOND                                420 L Street, Suite 400
                                                                          Anchorage, AK 99501
     AMENDED AND CONSOLIDATED COMPLAINT                                 Telephone: (907) 339-7125
     ROBERTS, ET AL. V. CITY OF FAIRBANKS, ET AL.
     CASE NO. 4:17-CV-00034-HRH – PAGE 19 OF 37

        Case 4:17-cv-00034-SLG Document 103 Filed 04/23/21 Page 19 of 37
 1          138.    Defendants are without information sufficient to admit or deny the
 2
     allegations in Paragraph 138 and therefore deny the same.
 3
            139.    Defendants deny the allegations in Paragraph 139.
 4

 5          140.    Defendants deny the allegations in Paragraph 140.

 6          141.    The allegations in Paragraph 141 state a legal conclusion to which no
 7
     response is required. To the extent a response is required, the allegations are denied.
 8
            142.    Defendants deny the allegations in Paragraph 142.
 9

10          143.    Defendants deny the allegations in Paragraph 143.

11          144.    Defendants deny the allegations in Paragraph 144.
12
            145.    Defendants deny the allegations in Paragraph 145.
13
            146.    Defendants are without information sufficient to admit or deny the
14

15   allegations in Paragraph 146 and therefore deny the same.

16          147.    Defendants are without information sufficient to admit or deny the
17
     allegations in Paragraph 147 and therefore deny the same.
18
            148.    Defendants are without information sufficient to admit or deny the
19

20   allegations in Paragraph 148 and therefore deny the same.

21          149.    Defendants are without information sufficient to admit or deny the
22
     allegations in Paragraph 149 and therefore deny the same.
23
            150.    Defendants are without information sufficient to admit or deny the
24

25   allegations in Paragraph 150 and therefore deny the same.

26
     DEFENDANTS’ JOINT ANSWER, AFFIRMATIVE DEFENSES,              SCHWABE, WILLIAMSON & WYATT, P.C.
     AND COUNTERCLAIM RESPONDING TO SECOND                               420 L Street, Suite 400
                                                                         Anchorage, AK 99501
     AMENDED AND CONSOLIDATED COMPLAINT                                Telephone: (907) 339-7125
     ROBERTS, ET AL. V. CITY OF FAIRBANKS, ET AL.
     CASE NO. 4:17-CV-00034-HRH – PAGE 20 OF 37

        Case 4:17-cv-00034-SLG Document 103 Filed 04/23/21 Page 20 of 37
 1          151.    Defendants are without information sufficient to admit or deny the
 2
     allegations in Paragraph 151 and therefore deny the same.
 3
            152.    Defendants deny the allegations in Paragraph 152.
 4

 5          153.    Defendants deny the allegations in Paragraph 153.

 6          154.    The allegations in Paragraph 154 state a legal conclusion to which no
 7
     response is required. To the extent a response is required, the allegations are denied.
 8
            155.    Defendants deny the allegations in Paragraph 155.
 9

10          156.    Defendants deny the allegations in Paragraph 156.

11          157.    Defendants deny the allegations in Paragraph 157.
12
            158.    Defendants are without information sufficient to admit or deny the
13
     allegations in Paragraph 158 and therefore deny the same.
14

15          159.    Defendants deny the allegations in Paragraph 159.

16          160.    Defendants are without information sufficient to admit or deny the
17
     allegations in Paragraph 160 and therefore deny the same.
18
            161.    Defendants deny the allegations in Paragraph 161.
19

20          162.    Defendants deny the allegations in Paragraph 162.

21          163.    Admit that Frese and Pease signed a settlement agreement resolving their
22
     applications for post-conviction relief. All other allegations in this paragraph are denied.
23

24

25

26
     DEFENDANTS’ JOINT ANSWER, AFFIRMATIVE DEFENSES,              SCHWABE, WILLIAMSON & WYATT, P.C.
     AND COUNTERCLAIM RESPONDING TO SECOND                               420 L Street, Suite 400
                                                                         Anchorage, AK 99501
     AMENDED AND CONSOLIDATED COMPLAINT                                Telephone: (907) 339-7125
     ROBERTS, ET AL. V. CITY OF FAIRBANKS, ET AL.
     CASE NO. 4:17-CV-00034-HRH – PAGE 21 OF 37

        Case 4:17-cv-00034-SLG Document 103 Filed 04/23/21 Page 21 of 37
 1          164.    The allegations in Paragraph 164 state a legal conclusion to which no
 2
     response is required. To the extent as response is required, the allegations in Paragraph
 3
     164 are denied.
 4

 5          165.    Defendants deny the allegations in Paragraph 165.

 6          166.    Defendants deny the allegations in Paragraph 166.
 7
            167.    Defendants deny the allegations in Paragraph 167.
 8
            168.    Defendants deny the allegations in Paragraph 168.
 9

10          169.    Defendants deny the allegations in Paragraph 169.

11          170.    Admit that Superior Court Judge Lyle made comments about his role in
12
     effectuating the settlement agreement between the State and Plaintiffs. Judge Lyle’s
13
     comments are a matter of public record, speak for themselves, and are the best evidence
14

15   of their contents. Defendants otherwise deny the allegations in Paragraph 170.

16          171.    Admit.
17
            172.    The allegations in Paragraph 172 state a legal conclusion to which no
18
     response is required. To the extent a response is required, the allegations are denied.
19

20          173.    Defendants deny all allegations, implications and inferences contained in

21   Paragraph 173.
22
            174.    Defendants are without information sufficient to admit or deny the present
23
     demographic make-up of Fairbanks and therefore deny the allegations in Paragraph 174.
24

25

26
     DEFENDANTS’ JOINT ANSWER, AFFIRMATIVE DEFENSES,              SCHWABE, WILLIAMSON & WYATT, P.C.
     AND COUNTERCLAIM RESPONDING TO SECOND                               420 L Street, Suite 400
                                                                         Anchorage, AK 99501
     AMENDED AND CONSOLIDATED COMPLAINT                                Telephone: (907) 339-7125
     ROBERTS, ET AL. V. CITY OF FAIRBANKS, ET AL.
     CASE NO. 4:17-CV-00034-HRH – PAGE 22 OF 37

        Case 4:17-cv-00034-SLG Document 103 Filed 04/23/21 Page 22 of 37
 1          175.    Defendants are without information sufficient to admit or deny the
 2
     allegations in Paragraph 175 at this time and therefore deny the same.
 3
            176.    Defendants are investigating these allegations but are currently without
 4

 5   information sufficient to admit or deny the allegations in Paragraph 176 and therefore

 6   deny the same.
 7
            177.    Admit that Mike Pulice was the Public Safety Director for the City of
 8
     Fairbanks in 1997. All other allegations in this paragraph are denied.
 9

10          178.    Defendants deny the allegations in Paragraph 178.

11          179.    Defendants deny the allegations in Paragraph 179.
12
            180.    Defendants deny the allegations in Paragraph 180.
13
            181.    Defendants deny the allegations in Paragraph 181.
14

15          182.    Defendants deny the allegations in Paragraph 182.

16          183.    Defendants deny the allegations in Paragraph 183.
17
            184.    Defendants deny the allegations in Paragraph 184.
18
            185.    Defendants deny the allegations in Paragraph 185.
19

20          186.    Defendants deny the allegations in Paragraph 186.

21          187.    Admit that James Hayes was the mayor of Fairbanks from approximately
22
     1992 to 2001. Admit that in 2008, James Hayes was convicted of several crimes involving
23
     conduct that occurred between 2001 and 2005 when he was no longer mayor, and was
24

25

26
     DEFENDANTS’ JOINT ANSWER, AFFIRMATIVE DEFENSES,             SCHWABE, WILLIAMSON & WYATT, P.C.
     AND COUNTERCLAIM RESPONDING TO SECOND                              420 L Street, Suite 400
                                                                        Anchorage, AK 99501
     AMENDED AND CONSOLIDATED COMPLAINT                               Telephone: (907) 339-7125
     ROBERTS, ET AL. V. CITY OF FAIRBANKS, ET AL.
     CASE NO. 4:17-CV-00034-HRH – PAGE 23 OF 37

        Case 4:17-cv-00034-SLG Document 103 Filed 04/23/21 Page 23 of 37
 1   sentenced to 66 months in federal prison.         All other allegations, implications and
 2
     inferences in this paragraph are denied.
 3
            188.    Defendants deny the allegations in Paragraph 188.
 4

 5          189.    Defendants deny the allegations in Paragraph 189.

 6          190.    Defendants deny the allegations in Paragraph 190.
 7
            191.    Defendants deny the allegations in Paragraph 191.
 8
            192.    Defendants deny the allegations in Paragraph 192.
 9

10          193.    Defendants deny the allegations in Paragraph 193.

11          194.    Defendants deny the allegations in Paragraph 194.
12
            195.    Admit that Ronald Otte is a former APD Police Chief and Commissioner
13
     of Public Safety. Admit that Mr. Otte wrote an op-ed that was published by the Alaska
14

15   Dispatch News on or about December 14, 2015. The op-ed speaks for itself and is the

16   best evidence of its contents. All other allegations, implications, and inferences in this
17
     paragraph and in Mr. Otte’s op-ed are denied.
18
            196.    Admit that Mr. Otte wrote an op-ed that was published by the Alaska
19

20   Dispatch News on or about December 14, 2015. The op-ed speaks for itself and is the

21   best evidence of its contents. All other allegations, implications, and inferences in this
22
     paragraph and in Mr. Otte’s op-ed are denied.
23
            197.    Admit that former FPD Chief Randall Aragon resigned on or about October
24

25   28, 2016, while the City was investigating whether his secondary employment as a private

26
     DEFENDANTS’ JOINT ANSWER, AFFIRMATIVE DEFENSES,              SCHWABE, WILLIAMSON & WYATT, P.C.
     AND COUNTERCLAIM RESPONDING TO SECOND                               420 L Street, Suite 400
                                                                         Anchorage, AK 99501
     AMENDED AND CONSOLIDATED COMPLAINT                                Telephone: (907) 339-7125
     ROBERTS, ET AL. V. CITY OF FAIRBANKS, ET AL.
     CASE NO. 4:17-CV-00034-HRH – PAGE 24 OF 37

        Case 4:17-cv-00034-SLG Document 103 Filed 04/23/21 Page 24 of 37
 1   security consultant created a conflict of interest. All other allegations, implications and
 2
     inferences in this paragraph are denied.
 3
            198.    Defendants deny the allegations in Paragraph 198.
 4

 5          199.    Admit Ring shot and killed Henry H. Kettendorf, an Alaska Native, in the

 6   line of duty in 1995. Deny all other allegations.
 7
            200.    Defendants admit that Julie Miller identified the shooter as a person in a red
 8
     jacket from a block away. Defendants deny all allegations contained in Paragraph 200.
 9

10          201.    Defendants deny the allegations in Paragraph 201.

11          202.    Admit that a jury found the shooting of Mr. Kettendorf to be justified. All
12
     other allegations, implications and inferences in this paragraph are denied.
13
            203.    Defendants deny the allegations in Paragraph 203.
14

15          204.    Defendants deny the allegations in Paragraph 204.

16          205.    Defendants deny the allegations in Paragraph 205.
17
            206.    Defendants deny the allegations in Paragraph 206.
18
            207.    Defendants deny the allegations in Paragraph 207.
19

20          208.    Admit that while arresting Kim Holcomb for trespassing after she refused

21   to leave a medical office, Ring unintentionally fractured Kim Holcomb’s wrist. Deny all
22
     other allegations contained in Paragraph 208.
23
            209.    Defendants deny the allegations in Paragraph 209.
24

25          210.    Defendants deny the allegations in Paragraph 210.

26
     DEFENDANTS’ JOINT ANSWER, AFFIRMATIVE DEFENSES,               SCHWABE, WILLIAMSON & WYATT, P.C.
     AND COUNTERCLAIM RESPONDING TO SECOND                                420 L Street, Suite 400
                                                                          Anchorage, AK 99501
     AMENDED AND CONSOLIDATED COMPLAINT                                 Telephone: (907) 339-7125
     ROBERTS, ET AL. V. CITY OF FAIRBANKS, ET AL.
     CASE NO. 4:17-CV-00034-HRH – PAGE 25 OF 37

        Case 4:17-cv-00034-SLG Document 103 Filed 04/23/21 Page 25 of 37
 1          211.    Defendants deny the allegations in Paragraph 211.
 2
            212.    Defendants deny the allegations in Paragraph 212.
 3
            213.    Defendants deny the allegations in Paragraph 213.
 4

 5          214.    Defendants deny the allegations in Paragraph 214.

 6          215.    Defendants deny the allegations in Paragraph 215.
 7
            216.    Defendants deny the allegations in Paragraph 216.
 8
            217.    Defendants deny the allegations in Paragraph 217.
 9

10          218.    Defendants deny there is or was disparate police treatment of Alaska

11   Natives in general, or of Plaintiffs in particular. Defendants are without information
12
     sufficient to admit or deny the remaining allegations in Paragraph 218 and therefore deny
13
     the same.
14

15          219.    Defendants are without information sufficient to admit or deny the

16   allegations in Paragraph 219 and therefore deny the same.
17
            220.    Defendants are without information sufficient to admit or deny the
18
     allegations in Paragraph 220 and therefore deny the same.
19

20          221.    Defendants deny there is institutional racial bias within the FPD and deny

21   that the handling of Plaintiffs’ case demonstrates institutional bias. Defendants are
22
     without information sufficient to admit or deny the remaining allegations in Paragraph
23
     221 and therefore deny the same.
24

25          222.    Defendants deny the allegations in Paragraph 222.

26
     DEFENDANTS’ JOINT ANSWER, AFFIRMATIVE DEFENSES,             SCHWABE, WILLIAMSON & WYATT, P.C.
     AND COUNTERCLAIM RESPONDING TO SECOND                              420 L Street, Suite 400
                                                                        Anchorage, AK 99501
     AMENDED AND CONSOLIDATED COMPLAINT                               Telephone: (907) 339-7125
     ROBERTS, ET AL. V. CITY OF FAIRBANKS, ET AL.
     CASE NO. 4:17-CV-00034-HRH – PAGE 26 OF 37

        Case 4:17-cv-00034-SLG Document 103 Filed 04/23/21 Page 26 of 37
 1          223.    The allegations in Paragraph 223 state a legal conclusion to which no
 2
     response is required. To the extent a response is required, the allegations are denied.
 3
                                             DAMAGES
 4

 5          224.    Defendants deny the allegations in Paragraph 224.

 6          225.    Defendants deny the allegations in Paragraph 225.
 7
            226.    Defendants deny the allegations in Paragraph 226.
 8
            227.    Defendants deny the allegations in Paragraph 227.
 9

10          228.    Defendants deny the allegations in Paragraph 228.

11          229.    Defendants deny the allegations in Paragraph 229.
12
            230.    Defendants deny the allegations in Paragraph 230.
13
                                      CAUSES OF ACTION
14

15   I.     Violation of right not to be deprived of liberty as a result of the fabrication of
            evidence, right to fair trial, and right not to be deprived of liberty without due
16          process of law under 42 U.S.C. § 1983
17
            Defendants hereby incorporate their answers above.
18
            231.    Defendants deny the allegations in Paragraph 231.
19

20          232.    Defendants deny the allegations in Paragraph 232.

21          233.    Defendants deny the allegations in Paragraph 233.
22
            234.    Defendants deny the allegations in Paragraph 234.
23
            235.    Defendants deny the allegations in Paragraph 235.
24

25          236.    Defendants deny the allegations in Paragraph 236.

26
     DEFENDANTS’ JOINT ANSWER, AFFIRMATIVE DEFENSES,              SCHWABE, WILLIAMSON & WYATT, P.C.
     AND COUNTERCLAIM RESPONDING TO SECOND                               420 L Street, Suite 400
                                                                         Anchorage, AK 99501
     AMENDED AND CONSOLIDATED COMPLAINT                                Telephone: (907) 339-7125
     ROBERTS, ET AL. V. CITY OF FAIRBANKS, ET AL.
     CASE NO. 4:17-CV-00034-HRH – PAGE 27 OF 37

          Case 4:17-cv-00034-SLG Document 103 Filed 04/23/21 Page 27 of 37
 1            237.   Defendants deny the allegations in Paragraph 237.
 2
              238.   Defendants deny the allegations in Paragraph 238.
 3
              239.   Defendants deny the allegations in Paragraph 239.
 4

 5   II.      Malicious Prosecution under 42 U.S.C. § 1983

 6            Defendants hereby incorporate their answers above.
 7
              240.   Defendants deny the allegations in Paragraph 240.
 8
              241.   Defendants deny the allegations in Paragraph 241.
 9

10            242.   Defendants deny the allegations in Paragraph 242.

11            243.   Defendants deny the allegations in Paragraph 243.
12
              244.   Defendants deny the allegations in Paragraph 244.
13
              245.   Defendants deny the allegations in Paragraph 245.
14

15            246.   Defendants deny the allegations in Paragraph 246.

16            247.   Defendants deny the allegations in Paragraph 247.
17
     III.     Violation of affirmative obligation to come forward with exculpatory evidence
18            under 42 U.S.C. § 1983 under Brady v. Maryland and deprivation of Plaintiffs’
              due process rights.
19

20            Defendants hereby incorporate their answers above.

21            248.   The allegations in Paragraph 248 state a legal conclusion to which no
22
     response is required. To the extent a response is required, the allegations are denied. All
23
     factual allegations in Paragraph 248 are denied.
24

25            249.   Defendants deny the allegations in Paragraph 249.

26
     DEFENDANTS’ JOINT ANSWER, AFFIRMATIVE DEFENSES,               SCHWABE, WILLIAMSON & WYATT, P.C.
     AND COUNTERCLAIM RESPONDING TO SECOND                                420 L Street, Suite 400
                                                                          Anchorage, AK 99501
     AMENDED AND CONSOLIDATED COMPLAINT                                 Telephone: (907) 339-7125
     ROBERTS, ET AL. V. CITY OF FAIRBANKS, ET AL.
     CASE NO. 4:17-CV-00034-HRH – PAGE 28 OF 37

            Case 4:17-cv-00034-SLG Document 103 Filed 04/23/21 Page 28 of 37
 1           250.   Defendants deny the allegations in Paragraph 250.
 2
             251.   Defendants deny the allegations in Paragraph 251.
 3
             252.   Defendants deny the allegations in Paragraph 252.
 4

 5           253.   Defendants deny the allegations in Paragraph 253.

 6   IV.     Supervisory liability under 42 U.S.C. § 1983
 7
             Defendants hereby incorporate their answers above.
 8
             254.   Defendants deny the allegations in Paragraph 254.
 9

10           255.   Defendants deny the allegations in Paragraph 255.

11           256.   Defendants deny the allegations in Paragraph 256.
12
             257.   Defendants deny the allegations in Paragraph 257.
13
             258.   Defendants deny the allegations in Paragraph 258.
14

15           259.   The allegations in Paragraph 259 state a legal conclusion to which no

16   response is required. To the extent a response is required, the allegations are denied. All
17
     factual allegations in Paragraph 259 are denied.
18
     V.      Civil rights conspiracy claim under 42 U.S.C. § 1983
19

20           Defendants hereby incorporate their answers above.

21           260.   Defendants deny the allegations in Paragraph 260.
22
             261.   Defendants deny the allegations in Paragraph 261.
23
             262.   Defendants deny the allegations in Paragraph 262.
24

25

26
     DEFENDANTS’ JOINT ANSWER, AFFIRMATIVE DEFENSES,              SCHWABE, WILLIAMSON & WYATT, P.C.
     AND COUNTERCLAIM RESPONDING TO SECOND                               420 L Street, Suite 400
                                                                         Anchorage, AK 99501
     AMENDED AND CONSOLIDATED COMPLAINT                                Telephone: (907) 339-7125
     ROBERTS, ET AL. V. CITY OF FAIRBANKS, ET AL.
     CASE NO. 4:17-CV-00034-HRH – PAGE 29 OF 37

           Case 4:17-cv-00034-SLG Document 103 Filed 04/23/21 Page 29 of 37
 1   VI.     42 U.S.C. § 1985(3) Conspiracy
 2
             Defendants hereby incorporate their answers above.
 3
             263.   Defendants deny the allegations in Paragraph 263.
 4

 5           264.   Defendants deny the allegations in Paragraph 264.

 6           265.   Defendants deny the allegations in Paragraph 265.
 7
     VII.    Claim against the City of Fairbanks under 42 U.S.C. § 1983 and Monell v.
 8           Department of Social Services
 9           Defendants hereby incorporate their answers above.
10
             266.   Defendants deny the allegations in Paragraph 266.
11
             267.   Defendants deny the allegations in Paragraph 267.
12

13           268.   Defendants deny the allegations in Paragraph 268.
14           269.   Defendants deny the allegations in Paragraph 269.
15
             270.   Defendants deny the allegations in Paragraph 270.
16
             271.   Defendants deny the allegations in Paragraph 271.
17

18   VIII. Violation of right to access the courts under 42 U.S.C. § 1983 and the Alaska
           Constitution
19

20           Defendants hereby incorporate their answers above.

21           272.   Defendants deny the allegations in Paragraph 272.
22
             273.   Defendants deny the allegations in Paragraph 273.
23
     IX.     As to Vent and Frese, Violation of Fifth Amendment right not to be
24           prosecuted based on coerced or fabricated self-incriminatory statements
25
             Defendants hereby incorporate their answers above.
26
     DEFENDANTS’ JOINT ANSWER, AFFIRMATIVE DEFENSES,              SCHWABE, WILLIAMSON & WYATT, P.C.
     AND COUNTERCLAIM RESPONDING TO SECOND                               420 L Street, Suite 400
                                                                         Anchorage, AK 99501
     AMENDED AND CONSOLIDATED COMPLAINT                                Telephone: (907) 339-7125
     ROBERTS, ET AL. V. CITY OF FAIRBANKS, ET AL.
     CASE NO. 4:17-CV-00034-HRH – PAGE 30 OF 37

           Case 4:17-cv-00034-SLG Document 103 Filed 04/23/21 Page 30 of 37
 1           274.   Defendants deny the allegations in Paragraph 274.
 2
             275.   Defendants deny all allegations, implications and inferences contained in
 3
     Paragraph 275.
 4

 5           276.   Defendants deny the allegations in Paragraph 276.

 6           277.   Defendants deny the allegations in Paragraph 277.
 7
     X.      Spoliation of evidence under Alaska law
 8
             Defendants hereby incorporate their answers above
 9

10           278.   Defendants deny the allegations in Paragraph 278.

11           279.   Defendants deny the allegations in Paragraph 279.
12
             280.   Defendants deny the allegations in Paragraph 280.
13
     XI.     Negligence under Alaska law
14

15           281.   Plaintiffs’ negligence claims have been dismissed with prejudice, and

16   therefore no response is required to the allegations in Paragraph 281. To the extent a
17
     response is required, the allegations are denied.
18
             282.   Plaintiffs’ negligence claims have been dismissed with prejudice, and
19

20   therefore no response is required to the allegations in Paragraph 282. To the extent a

21   response is required, the allegations are denied.
22
     XII.    Intentional or Reckless Infliction of Emotional Distress under Alaska law
23
             283.   Plaintiffs’ intentional and reckless infliction of emotional distress claims
24

25   have been dismissed with prejudice, and therefore no response is required to the

26
     DEFENDANTS’ JOINT ANSWER, AFFIRMATIVE DEFENSES,              SCHWABE, WILLIAMSON & WYATT, P.C.
     AND COUNTERCLAIM RESPONDING TO SECOND                               420 L Street, Suite 400
                                                                         Anchorage, AK 99501
     AMENDED AND CONSOLIDATED COMPLAINT                                Telephone: (907) 339-7125
     ROBERTS, ET AL. V. CITY OF FAIRBANKS, ET AL.
     CASE NO. 4:17-CV-00034-HRH – PAGE 31 OF 37

           Case 4:17-cv-00034-SLG Document 103 Filed 04/23/21 Page 31 of 37
 1   allegations in Paragraph 283. To the extent a response is required, the allegations are
 2
     denied.
 3
            284.    Plaintiffs’ intentional and reckless infliction of emotional distress claims
 4

 5   have been dismissed with prejudice, and therefore no response is required to the

 6   allegations in Paragraph 284. To the extent a response is required, the allegations are
 7
     denied.
 8
            285.    Plaintiffs’ intentional and reckless infliction of emotional distress claims
 9

10   have been dismissed with prejudice, and therefore no response is required to the

11   allegations in Paragraph 285. To the extent a response is required, the allegations are
12
     denied.
13
                                       AFFIRMATIVE DEFENSES
14

15          1.      Plaintiffs have failed to state, in whole or in part, a claim upon which relief

16   may be granted.
17
            2.      Fault should be allocated, in whole or in part, to Plaintiffs, the other
18
     defendants, the State of Alaska, and/or to third parties.
19

20          3.      The City’s actions are protected, in whole or in part, by immunity.

21          4.      Nolan, Geier, Ring, and Kendrick’s actions are protected, in whole or in
22
     part, by qualified immunity.
23
            5.      Plaintiffs’ damages, if any, were caused, in whole or in part, by parties other
24

25   than the City, including the State of Alaska. The City does not prosecute murder charges

26
     DEFENDANTS’ JOINT ANSWER, AFFIRMATIVE DEFENSES,               SCHWABE, WILLIAMSON & WYATT, P.C.
     AND COUNTERCLAIM RESPONDING TO SECOND                                420 L Street, Suite 400
                                                                          Anchorage, AK 99501
     AMENDED AND CONSOLIDATED COMPLAINT                                 Telephone: (907) 339-7125
     ROBERTS, ET AL. V. CITY OF FAIRBANKS, ET AL.
     CASE NO. 4:17-CV-00034-HRH – PAGE 32 OF 37

        Case 4:17-cv-00034-SLG Document 103 Filed 04/23/21 Page 32 of 37
 1   or influence the prosecution of the underlying charges at issue in this dispute.
 2
            6.      Plaintiffs’ damages, if any, were caused by superseding and/or intervening
 3
     acts over which the City had no control or responsibility.
 4

 5          7.      The City was not the proximate cause of Plaintiffs’ damages, if any.

 6          8.      Plaintiffs’ claims are barred, in whole or in part, by the applicable statute(s)
 7
     of limitations and/or repose, and the applicable doctrines of laches, waiver, and estoppel.
 8
            9.      No act or omission of Defendants was malicious, willful, wanton, reckless,
 9

10   or grossly negligent, and, therefore, any award of punitive or exemplary damages is barred

11   and/or limited under applicable law or statute or, in the alternative, are unconstitutional
12
     insofar as they violate the due process protections afforded by the United States
13
     Constitution, the excessive fines clause of the Eighth Amendment of the United States
14

15   Constitution, the Commerce Clause of the United States Constitution, and the Full Faith

16   and Credit Clause of the United States Constitution.
17
            10.     Defendants reserve the right to assert additional affirmative defenses as
18
     warranted after discovery.
19

20                                      COUNTERCLAIM

21          Breach of Contract – Specific Performance of Settlement Agreements
22
            1.      Paragraphs 8-11 and 13-22 of the above Answer are incorporated to the
23
     extent admitted above.
24

25

26
     DEFENDANTS’ JOINT ANSWER, AFFIRMATIVE DEFENSES,                SCHWABE, WILLIAMSON & WYATT, P.C.
     AND COUNTERCLAIM RESPONDING TO SECOND                                 420 L Street, Suite 400
                                                                           Anchorage, AK 99501
     AMENDED AND CONSOLIDATED COMPLAINT                                  Telephone: (907) 339-7125
     ROBERTS, ET AL. V. CITY OF FAIRBANKS, ET AL.
     CASE NO. 4:17-CV-00034-HRH – PAGE 33 OF 37

        Case 4:17-cv-00034-SLG Document 103 Filed 04/23/21 Page 33 of 37
 1          2.      Marvin Roberts, George Frese, Kevin Pease and Eugene Vent were
 2
     convicted of the October 11, 1997 murder of John Hartman. Each of their convictions
 3
     was affirmed on direct appeal. Thereafter, each Plaintiff filed multiple Petitions for
 4

 5   Post-Conviction Relief (“PCR”).

 6          3.      In December 2015, after a PCR hearing had concluded but before a ruling
 7
     was issued by the court, Plaintiffs and the State of Alaska initiated settlement
 8
     discussions. Those settlement discussions lasted for a week or more before the parties
 9

10   and all of their counsel attended a mediation aimed at reaching a settlement. A recently-

11   retired superior court judge served as the mediator for the parties, and valid and
12
     enforceable written settlement agreements collaboratively drafted during the mediation
13
     by counsel for each Plaintiff and the State were executed on or about December 9, 2015.
14

15   Defendant City of Fairbanks later signed the Agreements.

16          4.      Each Plaintiff and their respective counsel willingly signed a Settlement
17
     Agreement.
18
            5.      The Settlement Agreements were subsequently entered into the superior
19

20   court record under judicial supervision.

21          6.      Under the terms of the Settlement Agreements, each Plaintiff covenanted
22
     not to bring any further legal action arising out of the murder of John Hartman or
23
     Plaintiff’s arrest, prosecution or imprisonment and expressly waived any claims against
24

25   the City and its officers.

26
     DEFENDANTS’ JOINT ANSWER, AFFIRMATIVE DEFENSES,            SCHWABE, WILLIAMSON & WYATT, P.C.
     AND COUNTERCLAIM RESPONDING TO SECOND                             420 L Street, Suite 400
                                                                       Anchorage, AK 99501
     AMENDED AND CONSOLIDATED COMPLAINT                              Telephone: (907) 339-7125
     ROBERTS, ET AL. V. CITY OF FAIRBANKS, ET AL.
     CASE NO. 4:17-CV-00034-HRH – PAGE 34 OF 37

        Case 4:17-cv-00034-SLG Document 103 Filed 04/23/21 Page 34 of 37
 1          7.      Under the terms of the Settlement Agreements, the State of Alaska was
 2
     obligated to dismiss the indictments against each Plaintiff with prejudice, and not seek
 3
     retrial absent substantial new evidence of guilt being discovered.
 4

 5          8.      The State of Alaska fulfilled all of its duties under the Settlement

 6   Agreements. The City is a party to and/or beneficiary of each Settlement Agreement.
 7
     Defendants Nolan, Kendrick, Ring, and Geier are beneficiaries of each Settlement
 8
     Agreement.
 9

10          9.      Plaintiffs have failed to fulfill their duties under the Settlement

11   Agreements by taking actions directly contrary to their covenants to refrain from
12
     bringing further action against the City and its present or former employees arising out
13
     of the murder of John Hartman or Plaintiffs’ arrests, prosecution or imprisonment.
14

15          10.     The terms of the Settlement Agreements are sufficiently certain to

16   support an action for specific performance. The specific performance requested is
17
     identical to that required by the Settlement Agreements.
18
            11.     The Settlement Agreements are voluntary, just and reasonable as to
19

20   Plaintiffs.

21          12.     Defendants are entitled to specific performance because there is no
22
     adequate remedy at law for Plaintiffs’ breach. Money damages would be inadequate to
23
     compensate Defendants for Plaintiffs’ failure to adhere to their obligation not to sue
24

25   because the benefits of final resolution of a matter and litigation expense avoidance,

26
     DEFENDANTS’ JOINT ANSWER, AFFIRMATIVE DEFENSES,            SCHWABE, WILLIAMSON & WYATT, P.C.
     AND COUNTERCLAIM RESPONDING TO SECOND                             420 L Street, Suite 400
                                                                       Anchorage, AK 99501
     AMENDED AND CONSOLIDATED COMPLAINT                              Telephone: (907) 339-7125
     ROBERTS, ET AL. V. CITY OF FAIRBANKS, ET AL.
     CASE NO. 4:17-CV-00034-HRH – PAGE 35 OF 37

         Case 4:17-cv-00034-SLG Document 103 Filed 04/23/21 Page 35 of 37
 1   among others, are lost when Plaintiffs are not required to adhere to their obligation not
 2
     to sue Defendants.
 3
                                     REQUEST FOR RELIEF
 4

 5          WHEREFORE, Defendants request the following relief:

 6          1.      That the Second Amended Complaint against them be dismissed with
 7
     prejudice and judgment be entered for Defendants in this matter.
 8
            2.      That Defendants be awarded specific performance of the Settlement
 9

10   Agreements.

11          3.      That Defendants be awarded their costs and fees incurred in defending this
12
     action, as permitted by court rules and law.
13
            4.      That the Court order such other and further relief as it may deem equitable
14

15   and just.

16          DATED at Anchorage, Alaska this 23rd day of April, 2021.
17
                                          SCHWABE, WILLIAMSON & WYATT PC
18                                        Attorneys for Defendant City of Fairbanks
19                                        By:     /s/Matthew Singer
20                                                Matthew Singer
                                                  Alaska Bar No. 9911072
21                                                Email: msinger@schwabe.com
22
                                          By:     /s/Peter A. Scully
23                                                Peter A. Scully
                                                  Alaska Bar No. 1405043
24                                                Email: pscully@schwabe.com
25

26
     DEFENDANTS’ JOINT ANSWER, AFFIRMATIVE DEFENSES,             SCHWABE, WILLIAMSON & WYATT, P.C.
     AND COUNTERCLAIM RESPONDING TO SECOND                              420 L Street, Suite 400
                                                                        Anchorage, AK 99501
     AMENDED AND CONSOLIDATED COMPLAINT                               Telephone: (907) 339-7125
     ROBERTS, ET AL. V. CITY OF FAIRBANKS, ET AL.
     CASE NO. 4:17-CV-00034-HRH – PAGE 36 OF 37

        Case 4:17-cv-00034-SLG Document 103 Filed 04/23/21 Page 36 of 37
 1                                        LAW OFFICE OF JOSEPH W. EVANS
 2
                                          Attorney for Officer Defendants

 3                                        By:       /s/Joseph W. Evans
                                                  Joseph W. Evans
 4                                                Alaska Bar No. 7610089
 5                                                Email: joe@jwevanslaw.com

 6

 7                                   CERTIFICATE OF SERVICE
 8
             I hereby certify that on April 23, 2021, a true and correct copy of the foregoing
 9   document was served via the Court’s CM/ECF electronically on the following counsel of
     record:
10
     Michael C. Kramer                                 Jeffrey Lynn Taren
11   Reilly Cosgrove                                   Tiffany Mae Cartwright
12   Kramer and Associates                             MacDonald, Hoague & Bayless
     mike@mikekramerlaw.com                            jeffreyt@mhb.com
13   reilly@mikekramerlaw.com                          tiffanyc@mhb.com

14   Anna B. Hoffman                                   Thomas R. Wickwire
     Nick J. Brustin                                   tom@twickwire.com
15   Emma Kate Freudenberger
16   Katherine E. Haas                                  Attorneys for Plaintiffs George Frese
     Neufeld Scheck & Brustin, LLP                        and Kevin Pease
17   anna@nsbcivilrights.com
     nick@nsbcivilrights.com                           Joseph W. Evans
18   emma@nsbcivilrights.com                           Law Offices of Joseph W. Evans
     katiehaas@rick@nsbcivilrights.com                 joe@jwevanslaw.com
19

20    Attorneys for Marvin Roberts                      Attorney for Officer Defendants
        and Eugene Vent
21

22          /s/Matthew Singer
23

24

25

26
     DEFENDANTS’ JOINT ANSWER, AFFIRMATIVE DEFENSES,              SCHWABE, WILLIAMSON & WYATT, P.C.
     AND COUNTERCLAIM RESPONDING TO SECOND                               420 L Street, Suite 400
                                                                         Anchorage, AK 99501
     AMENDED AND CONSOLIDATED COMPLAINT                                Telephone: (907) 339-7125
     ROBERTS, ET AL. V. CITY OF FAIRBANKS, ET AL.
     CASE NO. 4:17-CV-00034-HRH – PAGE 37 OF 37

        Case 4:17-cv-00034-SLG Document 103 Filed 04/23/21 Page 37 of 37
